EXHIBIT 10.06
 
TAGLIKEME CORP.
 
$100,000
 
TWELVE PERCENT (12%) CONVERTIBLE NOTE
DATED MAY 10, 2013
 
THIS NOTE (the “Note”) is a duly authorized Convertible Note of TAGLIKEME CORP.,
a(n) NEVADA corporation (the “Company”).
 
FOR VALUE RECEIVED, the Company promises to pay Magna Group, LLC (the “Holder”),
the principal sum of $100,000 (the “Principal Amount”) or such lesser principal
amount following the conversion or conversions of this Note in accordance with
Paragraph 2 (the “Outstanding Principal Amount”) on May 10, 2014 (the “Maturity
Date”), and to pay interest on the Outstanding Principal Amount (“Interest”) in
a lump sum on the Maturity Date, at the rate of twelve percent (12%) per Annum
(the “Rate”) from the date of issuance.
 
Accrual of Interest shall commence on the date of this Note and continue until
the Company repays or provides for repayment in full the Outstanding Principal
Amount and all accrued but unpaid Interest.  Accrued and unpaid Interest shall
bear Interest at the Rate until paid, compounded monthly. The Outstanding
Principal Amount of this Note is payable on the Maturity Date in such coin or
currency of the United States as at the time of payment is legal tender for
payment of public and private debts, at the address last appearing on the Note
Register of the Company as designated in writing by the Holder from time to
time.  The Company may prepay principal and interest on this Note at any time
before the Maturity Date.
 
The Company will pay the Outstanding Principal Amount of this Note on the
Maturity Date, free of any withholding or deduction of any kind (subject to the
provision of paragraph 2 below), to the Holder as of the Maturity Date and
addressed to the Holder at the address appearing on the Note Register.
 
This Note is subject to the following additional provisions:
 
1.          All payments on account of the Outstanding Principal Amount of this
Note and all other amounts payable under this Note (whether made by the Company
or any other person) to or for the account of the Holder hereunder shal l be
made free and clear of and without reduction by reason of any present and future
income, stamp, registration and other taxes, levies, duties, cost, and charges
whatsoever imposed, assessed, levied or collected by the United States or any
political subdivision or taxing authority thereof or therein, together with
interest thereon and penalties with respect thereto, if any, o n or in respect
of this Note (such taxes, levies, duties, costs and charges being herein
collectively called “Taxes”).
 
2.          The Holder of this Note is entitled, at its option, at any time
after the issuance of this Note, to convert all or any lesser portion of the
Outstanding Principal Amount and accrued but unpaid Interest into Common Stock
at a conversion price (the “Conversion Price”) for each share of Common Stock
equal to a price which is a 45% discount from the lowest trading price in the
five (5) trading days prior the day that the Holder requests conversion, unless
otherwise modified by mutual agreement between the Parties (the “Conversion
Price”) (The Common stock into which the Note is converted shall be referred to
in this agreement as “Conversion Shares”). If the Issuer’s Common stock is
chilled for deposit at DTC and/or becomes chilled at any point while this
Agreement remains outstanding, an additional 8% discount will be attributed to
the Conversion Price defined hereof. The Issuer will not be obligated to issue
fractional Conversion Shares. The Holder may convert this Note into Common Stock
by surrendering the Note to the Company, with the form of conversion notice
attached to the Note as Exhibit B, executed by the Holder of the Note evidencing
such Holder’s intention to convert the Note. Additionally, in no event shall the
Conversion Price be less than $0.00004. If the Borrower is unable to issue any
shares under this provision due to the fact that there is an insufficient number
of authorized and unissued shares available, the Holder promises not to forc e
the Borrower to issue these shares or trigger an Event of Default, provided that
Borrower takes immediate steps required to get the appropriate level of approval
from shareholders or the board of directors, where applicable to raise the
number of authorized shares to satisfy the Notice of Conversion.
 
 
1

--------------------------------------------------------------------------------

 
 
The Company will not issue fractional shares or scrip representing fractions of
shares of Common Stock on conversion, but the Company will round the number of
shares of Common Stock issuable up to the nearest whole share.  The date on
which a Notice of Conversion is given shall be deemed to be the date on which
the Holder notifies the Company of its intention to so convert by delivery, by
facsimile transmission or otherwise, of a copy of the Notice of
Conversion.  Notice of Conversion may be sent by email to the Company, attn: Mr.
Richard Elliot-Square, CEO, President. The Holder will deliver this Note,
together with original executed copy of the Notice of Conversion, to the Company
within three (3) business days following the Conversion Date.  At the Maturity
Date, the Company will pay any unconverted Outstanding Principal Amount and
accrued Interest thereon, at the option of the Company, in either (a) cash or
(b) Common Stock valued at a price equal to the Conversion Price determined as
if the Note was converted in accordance with its terms into Common Stock on the
Maturity Date.
 
a.            Mechanics of Conversion
 
(i)           Not later than three (3) Trading Days after any Conversion Date,
Maker or its designated transfer agent, as applicable, shall issue and deliver
to the Holder, a certificate registered in the name of the Holder or its
designee, for the number of shares of Common Stock to which the Holder shall be
entitled, within three Trading Days after the Conversion Date (the “Delivery
Date”).  If in the case of any Conversion Notice such certificate or
certificates are not delivered to or as directed by the Holder by the Delivery
Date, the Holder shall be entitled by written notice to Maker at any time on or
before its receipt of such certificate or certificates thereafter, to rescind
such conversion, in which event Maker shall immediatel y return the Note
tendered for conversion (if applicable), and whereupon the Maker and the Holder
shall each be restored to their respective positions immediately prior to the
delivery of such notice of revocation.
 
(ii)         The Maker understands that a delay in the delivery of the shares of
Common Stock upon conversion of this Note beyond the Delivery Date could result
in economic loss to the Holder. If Maker fails to deliver to the Holder such
certificates by the Delivery Date, the Maker shall pay to the Holder, in cash,
an amount per Trading Day for each Trading Day until such certificates are
delivered, starting with Conversion Date plus four (4) days, together with
interest on such amount at a rate of 10% per annum, accruing until such amount
and any accrued interest thereon is paid in fu ll, equal to $1,000 per day
(which amount shall be paid as liquidated damages and not as a penalty). Nothing
herein shall limit the Holder’s right to pursue actual damages for Maker’s
failure to deliver certificates representing shares of Common Stock upon
conversion within the period specified herein and the Holder shall have the
right to pursue all remedies available to it at law or in equity (including,
without limitation, a decree of specific performance and/or injunctive relief).
Notwithstanding anything to the contrary contained herein, the Holder shall be
entitled to withdraw a Conversion Notice, and upon such withdrawal the Maker
shall only be obligated to pay the liquidated damages accrued through the date
the Conversion Notice is withdrawn.
 
(iii)         In addition to any other rights available to the Holder, if Maker
fails to cause its transfer agent to transmit to the Holder a certificate or
certificates representing the shares of Common Stock issuable upon conversion of
this Note on or before the Delivery Date, and if after such date the Holder is
required by its broker to purchase (in an open market transaction or otherwise)
shares of Common Stock to deliver in satisfaction of a sale by the Holder of the
shares of Common Stock issuable upon conversion of this Note which the Holder
anticipated receiving upon such conversion (a “Buy-In”), then the Maker shall
(1) pay in cash to the Holder the amount by which (x) the Holder’s total
purchase price (including brokerage commissions, if any) for the shares of
Common Stock so purchased exceeds (y) the amount obtained by multiplying (A) the
number of shares of Common Stock issuable upon conversion of this Note that
Maker was required to deliver to the Holder in connection with the conversion at
issue times (B) the price at which the sell order giving rise to such purchase
obligation was executed, and (2) at the option of the Holder, either reinstate
the portion of the Note and equivalent number of shares o f Common Stock for
which such conversion was not honored or deliver to the Holder the number of
shares of Common Stock that would have been issued had Maker timely complied
with its conversion and delivery obligations hereunder.  For example, if the
Holder purchases Common Stock having a total purchase price of $11,000 to cover
a Buy-In with respect to an attempted conversion of shares of Common Stock with
an aggregate sale price giving rise to such purchase obligation of $10,000,
under clause (1) of the immediately preceding sentence the Maker shall be
required to pay the Holder $1,000. The Holder shall provide the Maker written
notice indicating the amounts payable to the Holder in respect of the Buy-In,
together with applicable confirmations and other evidence reasonably requested
by the Maker.  Nothing herein shall limit a Holder’s right to pursue any other
remedies available to it hereunder, at law or in equity including, without
limitation, a decree of specific performance and/or injunctive relief with
respect to Maker’s failure to timely deliver certificates representing shares of
Common Stock upon conversion of this Note as required pursuant to the terms
hereof.
 
3.           No provision of this Note shall alter or impair the obligation of
the Company, which is absolute and unconditional, to the payment of the
Outstanding Principal Amount of this Note at the Maturity Date, and in the coin
or currency herein prescribed. This Note and all other Notes now or hereafter
issued on similar terms are direct obligations of the Company. In the event of
any liquidation, reorganization, winding up or dissolution, repayment of this
Note shall not be subordinate in any respect to any other indebtedness of the
Company outstanding as of the date of this Note or hereafter incurred by the
Company.
 
Such non-subordination shall extend without limiting the generality of the
foregoing, to all indebtedness of the Company to banks, financial institutions,
other secured lenders, equipment lessors and equipment finance companies, but
shall exclude trade debts. Any warrants, options or other securities convertible
into stock of the Company issued before the date hereof shall rank pari passu
with the Note in all respects
 
 
2

--------------------------------------------------------------------------------

 
 
4.           If at any time or from time to time after the date of this Note,
the Common Stock issuable upon t he conversion of the Note is changed into the
same or different numbers of shares of any class or classes of stock, whether by
recapitalization or otherwise, then in each such event the Holder shall have the
right thereafter to convert the Note into the kind of security receivable in
such recapitalization, reclassification or other change by holders of Common
Stock, all subject to further adjustment as provided herein. In such event, the
formulae set forth herein for conversion and redemption shall be equitably
adjusted to reflect such change in number of shares or, if shares of a new class
of stock are issued, to reflect the market price of the class or classes of
stock issued in connection with the above described transaction.
 
5.           Events of Default.
 

5.1. A default shall be deemed to have occurred upon any one of the following
events:         5.1.1. Withdrawal from registration of the Issuer under the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), either
voluntary or involuntary.         5.1.2. Issuer filing for bankruptcy protection
under the federal bankruptcy laws, the calling of a meeting of creditors, or any
act of insolvency under any state law regarding insolvency, without written
notification to the Investor within five business days of such filing, meeting
or action.         5.1.3. The Borrower fails to issue shares of Common Stock to
the Holder (or announces or threatens in writing that it will not honor its
obligation to do so) upon exercise by the Holder of the conversion rights of the
Holder in accordance with the terms of this Note, fails to transfer or cause its
transfer agent to transfer (issue) (electronically or in certificated form) any
certificate for shares of Common Stock issued to the Holder upon conversion of
or otherwise pursuant to this Note as and when required by this Note, the
Borrower directs its transfer agent not to transfer or delays, impairs, and/or
hinders its transfer agent in transferring or issuing (electronically or in
certificated form) any certificate for shares of Common Stock to be issued to
the Holder upon conversion of or otherwise pursuant to this Note as and when
required by this Note, or fails to remove (or directs its transfer agent not to
remove or impairs, delays, and/or hinders its transfer agent from removing) any
restrictive legend (or to withdraw any stop transfer instructions in respect
thereof) on any certificate for any shares of Common Stock issued to the Holder
upon conversion of or otherwise pursuant to this Note as and when required by
this Note (or makes any written announcement, statement or threat that it does
not intend to honor the obligations described in this paragraph) and any such
failure shall continue uncured (or any written announcement, statement or threat
not to honor its obligations shall not be rescinded in writing) for three (3)
business days after the Holder shall have delivered a Notice of Conversion.    
    5.1.4.  Failure to pay the principal and unpaid but accrued interest on the
Note when due.         5.1.5. Any dissolution, liquidation, or winding up of
Borrower or any substantial portion of its business.         5.1.6. Any
cessation of operations by Borrower or Borrower admits it is otherwise generally
unable to pay its debts as such debts become due, provided, however, that any
disclosure of the Borrower’s ability to continue as a “going concern” shall not
be an admission that the Borrower cannot pay its debts as they become due.

 
 
3

--------------------------------------------------------------------------------

 
 

  5.1.7. The failure by Borrower to maintain any material intellectual property
rights, personal, real property or other assets which are necessary to conduct
its business (whether now or in the future).         5.1.8. The Borrower
effectuates a reverse split of its Common Stock without twenty (20) days prior
written notice to the Holder.         5.1.9 In the event that the Borrower
proposes to replace its transfer agent, the Borrower fails to provide, prior to
the effective date of such replacement, fully executed Irrevocable Transfer
Agent Instructions in a form as initially delivered pursuant to the Purchase
Agreement (including but not limited to the provision to irrevocable reserve
shares of Common Stock in the Reserved Amount) signed by the successor transfer
agent to Holder and the Borrower.         5.1.10 The failure by Borrower to pay
any and all Post-Closing Expenses as defined in section 7.4.         5.1.11 From
and after the initial trading, listing or quotation of the Common Stock on a
Principal Market, an event resulting in the Common Stock no longer being traded,
listed or quoted on a Principal Market; failure to comply with the requirements
for continued quotation on a Principal Market; or notification from a Principal
Market that the Borrower is not in compliance with the conditions for such
continued quotation and such non-compliance continues for seven (7) trading days
following such notification.       5.2.  Default remedies. Upon the occurrence
and during the continuation of any Event of Default specified in Section 2.6.4
(solely with respect to failure to pay the principal hereof or interest thereon
when due at the Maturity Date), the Note shall become immediately due and
payable and the Borrower shall pay to the Holder, in full satisfaction of its
obligations hereunder, an amount equal to the Default Sum (as defined herein).
UPON THE OCCURRENCE AND DURING THE CONTINUATION OF ANY EVENT OF DEFAULT
SPECIFIED IN SECTION 2.6.3, THE NOTE SHALL BECOME IMMEDIATELY DUE AND PAYABLE
AND THE BORROWER SHALL PAY TO THE HOLDER, IN FULL SATISFACTION OF ITS
OBLIGTAIONS HEREUNDER, AN AMOUNT EQUAL TO: (Y) THE DEFAULT SUM (AS DEFINED
HEREIN); MULTIPLIED BY (Z) TWO (2). Upon the occurrence and during the
continuation of any Event of Default specified in Sections 2.6.4 (solely with
respect to failure to pay the principal hereof or interest thereon when due on
this Note, 2.6.1, 2.6.2, 2.6.5, 2.6.6, 2.6.7, 2.6.8, and/or 2.6.9 exercisable
through the delivery of written notice to the Borrower by such Holders (the
“Default Notice”), and upon the occurrence of an Event of Default specified in
the remaining sections of Section 2.6 (other than failure to pay the principal
hereof or interest thereon at the Maturity Date specified in Section 2.6.4
hereof), the Note shall become immediately due and payable and the Borrower
shall pay to the Holder, in full satisfaction of its obligations hereunder, an
amount equal to the greater of (i) 150% times the sum of (w) the then
outstanding principal amount of this Note plus (x) accrued and unpaid interest
on the unpaid principal amount of this Note to the date of payment (the
“Mandatory Prepayment Date”)  plus (y) Default Interest, if any, on the amounts
referred to in clauses (w) and/or (x) (the then outstanding principal amount of
this Note to the date of payment plus the amounts referred to in clauses (x) and
(y) shall collectively be known as the “Default Sum”) or (ii) the “parity value”
of the Default Sum to be prepaid, where parity value means (a) the highest
number of shares of Common Stock issuable upon conversion of or otherwise
pursuant to such Default Sum, treating the Trading Day immediately preceding the
Mandatory Prepayment Date as the “Conversion Date” for purposes of determining
the lowest applicable Conversion Price, unless the Default Event arises as a
result of such breach in respect of a specific Conversion Date in which case
such Conversion Date shall be the Conversion Date, multiplied by (b) the highest
Closing Price for the Common Stock during the period beginning on the date of
first occurrence of the Event of Default and ending one day prior to the
Mandatory Prepayment Date (the “Default Amount”) and all other amounts payable
hereunder shall immediately become due and payable, all without demand,
presentment or notice, all of which hereby are expressly waived, together with
all costs, including, without limitation, legal fees and expenses, of
collection, and the Holder shall be entitled to exercise all other rights and
remedies available at low or in equity.

   
If the Borrower fails to pay the Default Amount within five (5) business days of
written notice that such amount is due and payable, then the Holder shall have
the right at any time, so long as the Borrower remains in default (and so long
and to the extent that there are sufficient authorized shares), to require the
Borrower, upon written notice, to immediately issue, in lieu of the Default
Amount, the number of shares of Common Stock of the Borrower equal to the
Default Amount divided by the Conversion Price then in effect.
 
 
4

--------------------------------------------------------------------------------

 
 
6.          Prepayment. At any time that the Note remains outstanding, upon
three business days’ written notice (the “Prepayment Notice”) to the Holder, the
Company may pay 150% of the entire Outstanding Principal Amount of the Note plus
any accrued but unpaid Interest. If the Company gives written notice of
prepayment, the Holder continues to have the right to convert principal and
interest on the Note into Conversion Shares until three business days elapses
from the Prepayment Notice.
 
7.          Anti-Dilution. If, at any time the Note is outstanding, the Issuer
issues Common Stock, or grants options or warrants, at a price per share that is
less than the Conversion Price on the date of such issuance or grant, the
Conversion P rice will be adjusted to such lower price for the remainder of the
term of the Note.
 
8.          The Company covenants that until all amounts due under this Note are
paid in full, by conversion or otherwise, unless waived by the Holder or
subsequent Holder in writing, the Company shall:
 
give prompt written notice to the Holder of any Event of Default or of any other
matter which has resulted in, or could reasonably be expected to result in a
materially adverse change in its financial condition or operations;
 
give prompt notice to the Holder of any claim, action or proceeding which, in
the event of any unfavorable outcome, would or could reasonably be expected to
have a Material Adverse Effect (as defined in the Note Purchase Agreement) on
the financial condition of the Company;
 
at all times reserve and keep available out of its authorized but unissued
Common Stock, for the purpose of effecting the conversion of this Note into
Common Stock, such number of its duly authorized shares of Common Stock as shall
from time to time be sufficient to effect the conversion of the Outstanding
Principal Amount of this Note into Common Stock.
 
9.          Upon receipt by the Company of evidence from the Holder reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Note,
 
(i) in the case of loss, theft or destruction, upon provision of indemnity
reasonably satisfactory to it and/or its transfer agent, or
 
(ii) in the case of mutilation, upon surrender and cancellation of this Note,
then the Company at its expense will execute and deliver to the Holder a new
Note, dated the date of the lost, stolen, destroyed or mutilated Note, and
evidencing the outstanding and unpaid principal amount of the lost, stolen,
destroyed or mutilated Note.
 
10.        If any term in this Note is found by a court of competent
jurisdiction to be unenforceable, then the entire Note shall be rescinded, the
consideration proffered by the Holder for the remaining Debt acquired by the
Holder not converte d by the Holder in accordance with this Note shall be
returned in its entirety and any Conversion Shares in the possession or control
of the Investor shall be returned to the Issuer.
 
11.        The  Note  and  the  Agreement between the  Company
and  the  Holder  (including all  Exhibits thereto) constitute the full and
entire understanding and agreement between the Company and the Holder with
respect to the subject hereof. Neither this Note nor any term hereof may be
amended, waived, discharged or terminated other than by a written instrument
signed by the Company and the Holder.
 
12.        This Note shall be governed by and construed in accordance with the
internal laws of the State of New York.
 
13.        Legal Opinion. The Issuer’s counsel has provided an opinion regarding
the applicable exemption from registration under the Securities Act for the
issuance of the Conversion Shares pursuant to the terms and conditions of this
Agreement and the Note, which provides that upon conversion at any time
following the date hereof, the shares received as a result of the conversion
shall be issued unrestricted in accordance with the appropriate exemption. If
the Issuer declines to provide, or requests that Investor counsel prepare an
opinion, the Issuer agrees to bear the cost of the letter.
 
 
5

--------------------------------------------------------------------------------

 
 
14.        Conditions.   The Issuer acknowledges the Investor’s participation in
respect to this Agreement is on a conditions permitting basis. In the event that
the transaction risk profile substantially changes, market pricing or implied
volatility substantially change, due diligence raises concerns or any other
conditions material to the successful closing of the transaction change, the
Investor reserves the right to terminate the Agreement at any time before
delivering to the Non Affiliate Debtholder the cash consideration as described
hereof.
 
15.        Post-Closing Expenses. The Issuer will bear any and all miscellaneous
expenses that may arise as a result of this Agreement post-closing. These
expenses include, but are not limited to, the cost of legal opinion production,
transfer agent fees, equity issuance fees, etc. The failure to pay any and all
Post-Closing Expenses will be deemed a default as described in Section 5.1.10
herein.
 
16.        Miscellaneous
 
16.1.   Counterparts. This Agreement may be executed in any number of
counterparts by original, facsimile or email signature. All executed
counterparts shall constitute one Agreement not withstanding that all
signatories are not signatories to the original or the same counterpart.
Facsimile and scanned signatures are considered original signatures.
 
16.2.   Severability. This Agreement is not severable. If any term in this
Agreement is found by a court of competent jurisdiction to be unenforceable,
then the entire Agreement shall be rescinded, the consideration proffered by the
Investor for the remaining Debt acquired by Investor not converted by the
Investor in
accordance  with  this  Agreement  shall  be  returned  in  its  entirety  and  any  Conversion
Shares  in  the possession or control of the Investor shall be returned to the
Issuer.
 
16.3.   Legal Fees. Except as provided in Section 15 of this agreement, each
Party will bear its own legal expenses in the execution of this Agreement. If
the Issuer defaults and the Investor is required to expend funds for legal fees
and expenses, such costs will be reimbursed to the Investor, solely by the
Issuer.
 
16.4.   Modification. This Agreement and the Note may only be modified in a
writing signed by all Parties.
 
 
6

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the Company has caused this instrument to be duly executed
by an officer thereunto duly authorized, as of the date first written above.
 
TAGLIKEME CORP.
       
By:
/s/ Richard Elliot-Square        

Richard Elliot-Square
CEO, President
Exhibit B.
 
 
 
 
7

--------------------------------------------------------------------------------

 
 
NOTICE OF CONVERSION
 
 
The undersigned hereby elects to convert $_____________________principal amount of the Note (defined below) into
Shares of Common Stock of TAGLIKEME CORP., a(n) NEVADA Corporation (the
“Borrower”) according to the conditions of the convertible Notes of the Borrower
dated as of May 10, 2013 (the “Notes”), as of the date written below. No fee
will be charged to the Holder or Holder’s Custodian for any conversion, except
for transfer taxes, if any.
 
Box Checked as to applicable instructions:
 
o
The Borrower shall electronically transmit the Common Stock issuable pursuant to
this Notice of Conversion to the account of the undersigned or its nominee with
DTC through its Deposit Withdrawal Agent Commission system (“DWAC Transfer”).

 
Name of DTC Prime Broker:____________________________________
 
Account Number:___________________________________________
 
o
The undersigned hereby requests that the Borrower issue a certificate or
certificates for the number of shares of Common Stock set forth below (which
numbers are based on the Holder’s calculation attached hereto) in the name(s)
specified immediately below:
 
Magna Group, LLC
EIN #: 27-2162659

 

Date of Conversion:
 
Conversion Price:
 
Shares to Be Delivered:
 
Remaining Principal Balance Due
After This Conversion:
 
Signature
 
Print Name:
_____________________________________________
 
_____________________________________________
 
_____________________________________________
 
 
_____________________________________________
 
_____________________________________________
 
_____________________________________________

 
 
8

--------------------------------------------------------------------------------

 